Citation Nr: 1451862	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance.

3.  Entitlement to a compensable rating for a surgical scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who had military reserve service from July 1999 to April 2005 with periods of inactive duty for training (INACDUTRA), a period of active duty for training (ACDUTRA) from November 1999 to April 2000, and a period of active duty from January 3, 2005, to January 19, 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the service connection issue on appeal for additional development in October 2010, June 2012, and July 2013.  In correspondence dated in October 2014 the Veteran's representative reported that it was presumed that she no longer desired a Board hearing.  

In correspondence received in July 2014 the appellant expressed disagreement with the assigned ratings for bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance and a residual surgical scar in a July 2013 rating decision.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As an initial matter, a July 2013 rating decision effectuated the Board's grant of service connection for bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance and a residual surgical scar.  10 percent and noncompensable ratings assigned, respectively.  Correspondence received in July 2014 expressed disagreement with the assigned ratings.  Therefore, these matters must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the issue of service connection for an acquired psychiatric disorder, a review of the record reveals that a May 2006 private medical report provided diagnoses of major depressive disorder and anxiety.  An October 2013 VA examiner found, based upon a review of the claims file, clinical evaluation, and psychological testing, that the criteria for a "current" Axis I diagnosis were not met and that all of the Veteran's symptoms were due to a personality disorder.  The examiner, however, did not address whether an acquired psychiatric disorder had been manifest during the course of the appeal.  

It is also significant to note that the October 2013 VA examiner reported that a search revealed no VA treatment records, and did not address the Veteran's report that her primary care provider had prescribed Clonazepam for anxiety.  The Veteran also reported that she had seen her private mental health care provider "on and off" since 2006.  Additional private treatment records were added to the record in December 2013, including records dated in September 2013.  In light of the conflicting evidence of record and these new treatment records, the Board finds that further development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Board finds the Veteran should be afforded a new VA examination to address whether an acquired psychiatric disorder was manifest during the pendency of the claim and to consider the private treatment records added to the record.  Prior to the examination, the Veteran should be requested to identify or provide up-to-date treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to increased ratings for bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance and a residual surgical scar.  Inform the Veteran and her representative that a substantive appeal must be submitted to perfect an appeal.

2.  Schedule the Veteran for an appropriate VA examination for opinions on the following:

a. Identify/diagnose any acquired psychiatric disability present or that has existed during the pendency of the appeal.  The examiner should address the relevant evidence of record, including the above referenced May 2006, the records showing that the Veteran has been prescribed Clonazepam for anxiety , and the private treatment records added to the record in December 2013.
b. For any acquired psychiatric disorder that is diagnosed, state to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in-service.
c. For any acquired psychiatric disorder that is diagnosed, state to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by the Veteran's service connected disabilities.
d. For any acquired psychiatric disorder that is diagnosed, state to whether it is at least as likely as not (50 percent probability or greater) that the disorder is aggravated by the Veteran's service-connected disabilities.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

